


Hawaiian Electric Exhibit 10.2




[Chevron letterhead]


Billy Liu
Hawaii VCO Coordinator


Chevron Products Company
a division of Chevron U.S.A. Inc.
91-480 Malakole Street
Kapolei, HI 96707
Tel 808-682-3156
billyliu@chevron.com






August 27, 2014




Hawaiian Electric Company, Inc.
P.O. Box 2750
Honolulu, Hawaii 96840-0001
Attn:     Mr. Ronald R. Cox, Vice President Power Supply


Re:
Third Amendment to the Inter-Island Industrial Fuel Oil and Diesel Fuel Supply
Contract, dated November 14, 1997, as amended



Dear Mr. Cox:


This letter (“Third Amendment”) confirms the agreement between Hawaiian Electric
Company, Inc., Maui Electric Company, Ltd., and Hawaii Electric Light Company,
Inc. (collectively, “Buyers”) and Chevron Products Company, a division of
Chevron U.S.A. Inc. (“Chevron”) regarding the amendment of that certain
Inter-Island Industrial Fuel Oil and Diesel Fuel Supply Contract, dated November
14, 1997, as amended by the First Amendment, dated April 12, 2004, and the
Second Amendment, dated December 17, 2013 (collectively, “Contract”).


Capitalized terms used in this Third Amendment but not otherwise defined herein
have the meanings set forth in the Contract.


The following Sections of the Contract are amended as set forth below:
Article I, Paragraph 25
The definition of “Extension” is deleted in its entirety and replaced with the
following:

““Extension” means successive 12-Month periods in the term of this Contract in
addition to and after the initial term of this Contract which is through
December 31, 2016, each Extension beginning January 1.”
Article II
The text at Article II is deleted in its entirety and replaced with the
following:

“The term of this Contract shall be from January 1, 1998 through December 31,
2016, and shall continue thereafter for Extensions beginning each successive
January 1, unless Buyers or Chevron give written notice of termination at least
120 Days before the beginning of an Extension.”
Section 12.6
The text at Section 12.6 is deleted in its entirety and replaced with the





--------------------------------------------------------------------------------




August 27, 2014
Page 2




following:


“Certain Grounds for Termination. Notwithstanding any other provision of this
Contract, and without limiting other grounds for termination hereunder, Chevron
shall have the right to terminate this Contract on the basis of: (a) its
announced intention to partially or totally transfer ownership of the Refinery
to an entity other than an Affiliate; or (b) its announced intention to cease
crude distillation operations at the Refinery. Chevron shall give Buyers at
least 180 days’ prior written notice of any such termination, but the effective
date of the termination shall be no earlier than the transaction closing date
for the transfer of ownership of the Refinery or 15 days following the receipt
of the last crude shipment to the Refinery.” 
Section 14.2
The text at Section 14.2 is deleted in its entirety and replaced with the
following:


“Non-Assignability. Neither party may transfer or assign its rights and
obligations under this Contract without the prior written consent of the other
party (which consent shall not be unreasonably withheld, conditioned or
delayed), except, a party may transfer or assign its rights and obligations
hereunder in whole or in part, upon written notice, without needing to request
consent, if (a) to an Affiliate, provided such entity shall be bound by the
terms hereof, (b) pursuant to any merger, consolidation or otherwise by
operation of law, or (c) to the successor or assignee of all or substantially
all of the assets and/or facilities which primarily benefit from or support the
party’s performance under this Contract.”
Article XVI
The text at the second paragraph of Article XVI is deleted in its entirety and
replaced with the following:


“EXCEPT FOR SECTIONS 18.2 AND 18.4, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER FOR, AND EACH PARTY SHALL RELEASE THE OTHER PARTY FROM AND AGAINST,
ANY PUNITIVE DAMAGES, EXEMPLARY DAMAGES, LOST USE, LOSS OF PROFITS OR REVENUE,
LOSS OF OPPORTUNITY, LOSS OF PRODUCTION, OR ANY INDIRECT, CONSEQUENTIAL,
SPECIAL, INCIDENTAL OR CONTINGENT DAMAGES OF ANY KIND WHETHER BASED IN CONTRACT,
TORT (INCLUDING WITHOUT LIMITATION NEGLIGENCE OR STRICT LIABILITY), WARRANTY OR
OTHERWISE  WHICH MAY BE SUFFERED BY SUCH PARTY IN CONNECTION WITH THIS CONTRACT;
THIRD PARTY DAMAGES SUBJECT TO INDEMNIFICATION UNDER THIS CONTRACT ARE NOT
LIMITED BY THIS PROVISION.”







--------------------------------------------------------------------------------




August 27, 2014
Page 3


Except to the extent modified by this Third Amendment, the Contract continues
unchanged in full force and effect. The Contract, as hereby amended, constitutes
the entire understanding between the parties on the specific subjects discussed
therein.


This Third Amendment may be executed in counterparts (including through
electronically exchanged signature pages), each of which is deemed an original,
and all of which together constitute the same instrument.


If the foregoing accurately reflects the agreement of the parties, please so
signify by having duly authorized representatives counter-sign in the spaces
provided below.


Sincerely,


CHEVRON PRODUCTS COMPANY,
a division of Chevron U.S.A. Inc.


Signature:




/s/ Billy Liu
Name: Billy Liu


Title: Hawaii VCO Coordinator








 
 
HAWAIIAN ELECTRIC COMPANY, INC.


Signature:




/s/ Ronald R. Cox
Name: Ronald R. Cox


Title: VP Power Supply


 
HAWAIIAN ELECTRIC COMPANY, INC.


Signature:




/s/ Dan V. Giovanni
Name: Dan V. Giovanni


Title: SVP Operations
HAWAII ELECTRIC LIGHT COMPANY, INC.




Signature:




/s/ Jay Ignacio
Name: Jay Ignacio


Title: President


 
HAWAII ELECTRIC LIGHT COMPANY, INC.




Signature:




/s/ Rhea R. Lee
Name: Rhea R. Lee


Title: Assistant Secretary









--------------------------------------------------------------------------------




August 27, 2014
Page 4


MAUI ELECTRIC COMPANY, LTD.
Signature:




/s/ Sharon M. Suzuki
Name: Sharon M. Suzuki

Title: President
 
MAUI ELECTRIC COMPANY, LTD.
Signature:




/s/ Eileen Wachi
Name: Eileen Wachi

Title: Assistant Secretary





